Per Curiam.
At the time Lawrence v. The State, 10 Ind. R. 453, was tried, the Court of Common Pleas had jurisdiction only of misdemeanors; and in that class of offenses, a separate trial was not a matter of right. It was a matter of right on the trial of felonies in the Circuit Cofírt. In that Court all trials were upon indictment.
But by the act of 1859 (Laws of 1859, pp. 94, 95), the Common Pleas is vested with jurisdiction, in certain cases, of felonies. They are to be tried upon informations; but the trial is to be subject to all the incidents that might attend it in the Circuit Court. One of those incidents, in that Court, would.be a separate trial, if demanded, to be granted as a matter of right. The separate trial should have been allowed.
The judgment is reversed, the cause remanded for a separate trial, and the keeper of the state prison to be notified to bring up the prisoners.